Exhibit 10.9 - Confidential Materials Omitted And Filed Separately With The
Securities And Exchange Commission. Asterisks Denote Omissions



EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT
FOR TIROSINT



by and between

IBSA INSTITUT BIOCHIMIQUE SA (SWITZERLAND)

and

ALPHARMA PHARMACEUTICALS LLC


a Delaware Limited Liability Company





 

 

 

EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT

BETWEEN IBSA INSTITUT BIOCHIMIQUE SA (SWITZERLAND) / ALPHARMA PHARMACEUTICALS
LLC



 

1. DEFINITIONS

2. LICENSE GRANT

3. DISTRIBUTION AND LICENSE UPFRONT PAYMENT

4. OWNERSHIP OF THE PRODUCT NDA

5. DISCLOSURE OF SCIENTIFIC AND TECHNICAL INFORMATION-CONFIDENTIALITY

6. MARKETING OF THE PRODUCT

7. INTELLECTUAL PROPERTY RIGHTS

8. QUALITY AND QUALITY ASSURANCE

9. INDEMNIFICATION

10. PHARMACOVIGILANCE OF THE PRODUCT

11. SALES FORECAST AND PURCHASE ORDERS

12. TRANSFER PRICE

13. PAYMENT TERMS

14. SHIPPING TERMS

15. TERM AND TERMINATION

16. RIGHTS AND DUTIES AFTER TERMINATION OR EARLIER CANCELLATION

17. CHANGE OF CONTROL

18. REPRESENTATIONS, WARRANTIES AND COVENANTS

19. BREACH AND DISPUTE RESOLUTION

20. MISCELLANEOUS

21. NOTICES

22. GOVERNING LAW AND JURISDICTION

 

 

 

 

 

LIST OF ENCLOSURES:

Enclosure 1.02 PRODUCT SPECIFICATIONS

Enclosure 1.05 TRADEMARK

Enclosure 1.15 PATENTS

Enclosure 4.01 FDA APPROVAL FOR THE NDA 021924 FOR TIROSINT

Enclosure 8.03 QUALITY AGREEMENT TERMS

Enclosure 10.01 PHARMACOVIGILANCE AGREEMENT - TERMS

Enclosure 12.01 PRODUCT AND TRANSFER PRICES

 

EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT (

the "Agreement"), dated as of August 16, 2007 (the "Execution Date") is by and
between





IBSA INSTITUT BIOCHIMIQUE SA (SWITZERLAND)


a Swiss organization incorporated in accordance with the laws of Switzerland and
having its registered office at
Via al Ponte 13, 6903 Lugano, Switzerland(hereinafter referred to as "IBSA")
and
Alpharma Pharmaceuticals LLC
a Delaware Limited Liability Company having its
executive offices at
1 New England Avenue
Piscataway, New Jersey 08854, USA
(hereinafter referred to as "COMPANY")





WITNESSETH THAT



Whereas, IBSA is a company engaged in production and marketing of pharmaceutical
PRODUCT and owns the confidential scientific and technical information, trade
secrets, PATENTS and KNOW-HOW (as defined hereinafter), concerning the PRODUCT,
(as defined below)

Whereas IBSA has received FDA approval for the NDA 021924 for the PRODUCT and
wishes to license the NDA to COMPANY on an exclusive basis;



Whereas, COMPANY is engaged, among other things, in the preparation,
manufacture, distribution and sale of finished dosage pharmaceutical product in
the TERRITORY and COMPANY, subject to the terms and conditions set forth in this
Agreement, and confirms its interest for obtaining the license and the rights to
promote, distribute and sell the PRODUCT in the TERRITORY;



Whereas, IBSA and COMPANY hereby agree that this Preamble will be an integral
part of this Agreement, having the same force and effect as the other provisions
contained in this Agreement, and that accordingly the relevant terms used in
this Preamble shall have the respective meaning defined under Art. 1
("Definitions") of this Agreement.



NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Parties hereto agree as follows:



ART. I DEFINITIONS

The terms defined in this Article 1 shall for all purposes of this Agreement
have the meanings specified in this Article 1.



1.01 The term "PRODUCT" shall mean the following pharmaceutical preparation,
available at the date of the present Agreement, namely:

Sodium Levothyroxine soft capsules as described in Enclosure 1.02 hereto in a
form ready for sale to the ultimate customer

1.02 The term "PRODUCT SPECIFICATIONS" means the PRODUCT SPECIFICATIONS as
approved in the PRODUCT NDA and set forth in Enclosure 1.02 hereto

1.03 The term "TERRITORY" as used in this Agreement shall mean the United States
of America (including all of its states, Puerto Rico, the District of Columbia
and all territories, possessions and commonwealths).

1.04 The term "KNOW-HOW" shall mean all scientific and technical information,
trade secrets and data owned by IBSA relating to the PRODUCT, including all
confidential technical-analytical, preclinical and clinical data, literature,
bulletins and other pertinent information related thereto and which may be
exclusively useful to COMPANY in marketing and selling the PRODUCT and/or in
maintaining and in filing any necessary Governmental authorizations to sell the
PRODUCT.

1.05 The term "TRADEMARK" shall mean the trademark of IBSA's property, as per
Enclosure 1.05 to this Agreement.

1.06 The term "IBSA" shall also mean any company controlling, controlled by or
under common control with IBSA, which shall be appointed by IBSA to perform on
its behalf obligations arising out of this Agreement and which will be
responsible for the fulfilment thereof; provided that IBSA shall remain liable
to COMPANY for all of its obligations as set forth herein.

1.07 The term "FIRST MARKETING YEAR" shall mean the first complete twelve-month
period subsequent to the LAUNCHING DATE. "SECOND MARKETING YEAR" shall mean the
twelve-month period commencing from the end of the FIRST MARKETING YEAR and so
on.

1.08 The term "FDA" shall mean the United States Food and Drug Administration

1.09 The term "PRODUCT NDA" shall mean the FDA approval for the NDA 021924 for
TIROSINT (Brand Name Drug) with Levothyroxine Sodium as the main active
ingredient.

1.10 The term "REGISTRATION FILE" shall mean all the information, including
regulatory, technical and clinical data, concerning the PRODUCT and that have
been required to obtain the PRODUCT NDA.

1.11 The term "LAUNCHING DATE" shall mean the first date on which COMPANY's
sales representatives are actively detailing and sampling the PRODUCT in the
TERRITORY.

1.12 The term "CONFIDENTIAL INFORMATION" shall mean any and all regulatory,
technical, manufacturing, business, financial, operational, administrative,
marketing or economic information, data, documents, designs, patents, materials,
product samples and know-how pertaining to IBSA or to COMPANY, as the case may
be, disclosed by either Party to the other Party, whether orally or in writing
or in pictorial form or on magnetic diskette or in whatsoever other form, in
connection with the performance of this Agreement by the Parties, as well as any
and all written information, documents and designs of whatsoever kind marked in
English, or otherwise identified, as confidential or proprietary or secret.

1.13 The term "API" shall mean the active pharmaceutical ingredient for the
PRODUCT as specified in the PRODUCT's NDA.

1.14 The term "cGMP" shall mean the FDA's then-current Good Manufacturing
Practices applicable to the manufacture of pharmaceutical product for human use
in the United States, as provided in the FDA's guidance documents.

1.15 The term "PATENTS" shall mean the patents of IBSA's property, listed in
Enclosure 1.15 hereto, and those that may be subsequently granted pursuant to
the applications which will become part of said Enclosure, as well as any future
extension or renewal thereof.

1.16 The term "EXECUTION DATE" shall mean the official date of this Agreement as
set forth at the top of the Agreement.

1.17 The term "QUALITY AGREEMENT" shall mean the QUALITY AGREEMENT that will be
entered in by the Parties after the signing of this Agreement and covering all
the covenants referring to production, packaging, shipment, acceptance and
recall of the PRODUCT.

1.18 "PHARMACOVIGILANCE AGREEMENT" shall mean the PHARMACOVIGILANCE AGREEMENT
that will be entered in by the Parties after the signing of this Agreement

1.19 The term "COMPANY MARK" shall have the meaning provided in Section 2.02.

1.20 The term "REGULATORY AUTHORITY" means the FDA and any other health and drug
enforcement agency in any country that has responsibility for granting
regulatory approval for the manufacture, marketing or sale of the PRODUCT.

1.21 The term "FAILURE TO SUPPLY" means any consecutive **** period after any
required delivery date in accordance with Section 11.05 during which IBSA has
not timely delivered to COMPANY at least **** ordered in compliance with Article
XI hereof; provided that non-delivery by reason of FORCE MAJEURE shall not be a
FAILURE TO SUPPLY.

1.22 The term "NEGATIVE MARKET EVENT" means ****.

1.23 The term "COMMENCEMENT DATE" means the first date upon which all of the
conditions precedent set forth in Section 15.02 are satisfied.

1.24 The term "CHANGE OF SHAREHOLDING CONTROL'', when applied to COMPANY , means
the purchase or other acquisition by a third party after the EXECUTION DATE of
more than 50% of the voting securities of COMPANY.



ART. II LICENSE GRANT



2.01

(a) IBSA hereby grants to COMPANY and COMPANY hereby accepts from IBSA, upon and
subject to all terms and conditions of this Agreement, an exclusive license,
including as to IBSA, to market, promote, distribute sell and use the PRODUCT
under the NDA in the TERRITORY.

(b) IBSA hereby grants to COMPANY and COMPANY hereby accepts from IBSA, upon and
subject to all terms and conditions of this Agreement, an exclusive license,
including as to IBSA, to use the KNOW HOW, and PATENTS and TRADEMARK to market,
promote, distribute, sell and use the PRODUCT under the NDA in the TERRITORY
(together with the distribution rights granted in subsection (a), the "IBSA
LICENSED PROPERTY").

(c) COMPANY hereby grants to IBSA and IBSA hereby accepts from COMPANY, upon and
subject to all terms and conditions of this Agreement, a license to use the
COMPANY MARK solely in connection with the manufacture of the PRODUCT to be sold
by COMPANY under this Agreement.

2.02 COMPANY may market the PRODUCT only under the TRADEMARK and the COMPANY's
own trademark, "ALPHARMA" and its related logo ("COMPANY MARK").

2.03 COMPANY shall not grant any sub-license to the IBSA LICENSED PROPERTY to
third parties without the previous written approval of IBSA, which consent shall
not be unreasonably withheld or delayed; provided that notwithstanding the
foregoing, COMPANY may at its sole option ****.



ART. III DISTRIBUTION AND LICENSE UPFRONT PAYMENT



3.01 COMPANY agrees to purchase, all of its requirements for the distribution,
promotion and sale of the PRODUCT in the TERRITORY exclusively from IBSA. IBSA
agrees not to sell the PRODUCT itself or sell the PRODUCT to any third party for
sale or distribution in the TERRITORY.

IBSA shall not be liable for any sales in the TERRITORY of the PRODUCTS made by
third parties who have legitimately purchased the PRODUCTS for other markets;
provided that IBSA will not ****.

3.02 For the use of the IBSA LICENSED PROPERTY, COMPANY agrees to pay to IBSA a
non-refundable license fee, subject to the terms herein including Section 15.08,
in an amount equal to **** (the "UPFRONT PAYMENT"). The UPFRONT PAYMENT is
contingent upon, and shall take place within 7 (seven) days after, the
COMMENCEMENT DATE. Subject to IBSA using its best efforts to timely obtain all
clearances necessary under the Hart-Scott-Rodino Antitrust Improvements Act
("HSR CLEARANCE"), in the event that HSR CLEARANCE is not obtained and the
waiting period under the Hart Scott-Rodino Act has not been terminated as of the
date that is 45 (forty five) days following the EXECUTION DATE, COMPANY agrees
to issue to IBSA a letter of credit in an amount equal to the UPFRONT PAYMENT,
which letter of credit shall be payable solely in the event that the conditions
set forth in Section 15.02 have been fulfilled. The letter of credit will
terminate immediately (i) in the event that either of the Parties elects to
terminate this Agreement in accordance with Section 15.06 or (ii) on the date
that is **** days after the EXECUTION DATE. Within **** business days following
payment under such letter of credit, COMPANY will also pay IBSA an amount equal
to the interest accrued on the UPFRONT PAYMENT during the period from the
issuance of the letter of credit through and including the date of payment
thereunder. The interest rate shall be LIBOR as published in The Wall Street
Journal on the business day immediately preceding the date on which COMPANY pays
IBSA such interest. For the avoidance of doubt, the payment under the letter of
credit will fully satisfy COMPANY's obligations under the first sentence of this
Section 3.02.

3.03 The above-mentioned amounts shall be paid net of any income taxes required
to be withheld in the TERRITORY.

3.04 The above-mentioned amount will be either paid in accordance with the terms
of the letter of credit or to the IBSA bank account, which account shall have
been communicated by IBSA in due time.

ART. IV OWNERSHIP OF THE PRODUCT NDA AND PRODUCT MANUFACTURING

4.01 IBSA has received FDA approval for the NDA 021924 for TIROSINT (Brand name
Drug) with Levothyroxine Sodium as the main active ingredient as specified in
Enclosure 4.01 hereto.

4.02 The PRODUCT NDA shall always remain property of IBSA or its United States
Affiliate. Nothing in this Agreement shall be considered as a title to transfer
the NDA to COMPANY and or to COMPANY Affiliates.

4.03 IBSA shall be responsible, at its sole cost and expense, for the
maintenance of, and shall maintain, the PRODUCT NDA and any supplements thereto,
the associated Investigation New Drug application and all other regulatory
approvals required in respect of the manufacture and commercialization of the
PRODUCT, including, without limitation, the filing of annual reports with the
FDA (including reports concerning medical drug safety), the performance and
submission of stability studies on batches of the PRODUCT as may be required
under cGMP requirements and FDA regulations, the preparation and filing of any
notices, amendments or supplements as may be required to change or add another
source of supply of the API for such PRODUCT. COMPANY shall be appointed the
agent of IBSA for the purposes of the FDA filings and interactions related to
sales and promotional activities, communications with the Division of Drug
Marketing, Advertising and Communication, Serious Adverse Drug Reports ("SAE's")
and the reporting of SAE's from clinical trials relating to the PRODUCT. COMPANY
shall keep IBSA fully advised of all actions which it takes as IBSA's agent and
will not act contrary to any instructions received from IBSA. Since COMPANY will
be the primary contact for PRODUCT sold in the TERRITORY (i.e.
name-address-phone number on label), COMPANY will have primary responsibility
for all pharmacovigilance activities, reporting said incidences to IBSA for
inclusion in its annual report.

4.04 To the extent COMPANY is not the agent of IBSA pursuant to Section 4.03,
(a) COMPANY undertakes to advise and assist at no cost to IBSA in all regulatory
activities related to the maintenance of the PRODUCT NDA in the TERRITORY and
(b) COMPANY shall have the option to participate in any meetings with the FDA
related to the PRODUCT and IBSA shall permit COMPANY to review any
correspondence to or from the FDA related to the PRODUCT. Since COMPANY
distributes the PRODUCT in the Territory, COMPANY will have primary
responsibility for pharmacovigilance activities in the Territory, and agrees to
report pharmacovigilance matters to IBSA for inclusion in its annual report.

4.05 IBSA shall have the responsibility to manufacture the PRODUCT and deliver
it to COMPANY in accordance with all of the terms and conditions of this
Agreement. Within sixty (60) days after the EXECUTION DATE, the parties shall
execute a Quality Agreement which includes the applicable terms contained herein
and those other terms and conditions customarily included in such an Agreement.

ART. V DISCLOSURE OF SCIENTIFIC AND TECHNICAL INFORMATION - CONFIDENTIALITY

5.01 In relation to the Confidential Information disclosed by one Party to the
other, each Party agrees:

a) not to publish or provide or make available any of the other Party's
Confidential Information in any form to any third party;

b) not to use or reproduce any of the other Party's Confidential Information
except for use reasonably necessary for its performance of this Agreement.

5.02 Each Party may provide or make available the Confidential Information
disclosed by the other:

a) to those of its employees who have a need to know consistent with the
receiving Party's authorised use of that Confidential Information;

b) to its Affiliates, in order to reasonably perform this Agreement, in which
event the recipients of the Confidential Information shall be bound by
obligations of confidentiality no less onerous than those contained in this
Clause.

5.03 The obligations of confidentiality and non-use set forth under paragraph
5.01 above shall not apply to any part of the Confidential Information which:

a) is in or comes into the public domain in any way without breach of this
Agreement by the receiving Party;

b) the receiving Party can show what was in its possession or known to it by
being in its use or being recorded in its files or computers or other recording
media prior to receipt from the disclosing Party and was not previously acquired
by the receiving Party from the disclosing Party under an obligation of
confidence;

c) the receiving Party obtains or has available from a source other than the
disclosing Party without breach by the receiving Party or such source of any
obligation of confidentiality or non-use towards the disclosing Party;

d) is disclosed by the receiving Party (I) with the prior written approval of
the disclosing Party or (ii) without such approval, after a period of **** years
from the date of this Agreement or **** years from the date of termination of
this Agreement whichever is later.

5.04 The Parties agree not to disclose the terms of this Agreement to third
parties, other than Affiliates, and neither shall make any announcement in
relation to or otherwise publicise its contents without the prior written
approval of the other, except as required by law. Notwithstanding the foregoing,
the receiving Party shall be entitled to make any disclosure required by law or
by any governmental authority of the other Party's Confidential Information
provided that it gives the other Party not less than **** business days notice
of such disclosure.

5.05 Within **** days following the termination or expiration of this Agreement,
each party shall return Confidential Information to the other. Each Party may
retain in the office of its legal adviser one copy of the written Confidential
Information as appropriate for record purposes only.

5.07 IBSA undertakes to provide COMPANY with all documentation and information
concerning technical and scientific data relating to the PRODUCT which in the
future may come into IBSA's possession during the validity of this Agreement.

5.08 During the life of this Agreement and for **** years after its expiration
or termination, for whatsoever reason, COMPANY shall keep confidential and
secret all the Confidential Information which is disclosed to it by IBSA under
this Agreement, subject to the terms of this Article V.



ART. VI MARKETING OF THE PRODUCT



6.01 COMPANY undertakes to launch the PRODUCT in the TERRITORY within ****
months from the COMMENCEMENT DATE of this Agreement. COMPANY shall inform IBSA
of the LAUNCHING DATE of the PRODUCT with a notice of at least **** and will not
launch the PRODUCT earlier than the date that is **** after the EFFECTIVE DATE
without the prior consent of IBSA..

6.02 In marketing the PRODUCT, COMPANY shall use the same channels and methods,
and exercise the same diligence, used by COMPANY in marketing its own PRODUCT.
So long as COMPANY satisfies the criteria set forth in the previous sentence,
all specific marketing strategies, plans and actions shall be within the
discretion of COMPANY

6.03 The PRODUCT shall be promoted in accordance with the scientific profile,
the therapeutic indications as permitted the NDA and the promotional guidelines
established by COMPANY to the extent such guidelines comply with any law and
regulation in force in the TERRITORY.

6.04 COMPANY agrees not to actively promote, either directly or indirectly,
through its field force any ****, without IBSA's previous written consent, for a
period of **** from the first date of marketing of the PRODUCT.

6.05 Such limitation shall not apply to products already marketed in the
TERRITORY by COMPANY at the date of signature of this Agreement.

6.06 Any promotional and marketing cost and expense of the PRODUCT in the
TERRITORY shall be borne by COMPANY.

6.07 By December of each year, the COMPANY's marketing plan for the PRODUCT
shall be provided to IBSA for discussion and COMPANY shall, in good faith,
consider any recommendations IBSA may deem appropriate.



ART. VII INTELLECTUAL PROPERTY RIGHTS



7.01 COMPANY undertakes not to have registered and/or use any marks or signs
that are capable of being confused in respect of sound, appearance or meaning
with the TRADEMARK in the TERRITORY.

7.02 COMPANY shall not use the TRADEMARK on stationery, business cards or signs,
building directories or telephone listings, unless it has received written
approval of such use from IBSA, and shall not use them in combination with any
other name or word, except in combination with the name COMPANY and/or with the
COMPANY logo.

7.03 IBSA retains the right to specify, from time to time, the format in which
COMPANY shall use and display the TRADEMARK, and COMPANY shall only use or
display the TRADEMARK in a format approved by IBSA.

7.04 COMPANY acknowledges and agrees that the rights to the TRADEMARK granted to
COMPANY and obtained by COMPANY as a result of or in connection with this
Agreement are license rights only, and nothing contained in that provision
constitutes or shall be construed to be an assignment of any or all of IBSA's
rights in the TRADEMARK.

7.05 COMPANY acknowledges and agrees that IBSA has, shall retain, and may
exercise, both during the term of this Agreement and thereafter, all rights and
remedies available to a trademark licensor, whether derived from this Agreement,
from the law, or otherwise, as a result of or in connection with COMPANY's
breach of this Agreement, and misuse of the Intellectual Property rights granted
by this Agreement.

7.06 IBSA shall at its own cost and expense maintain the TRADEMARK in force in
the TERRITORY. If IBSA fails to maintain the TRADEMARK in force in the TERRITORY
the COMPANY shall have the right, but not the obligation to maintain the
TRADEMARK.

7.07 IBSA shall, at its own cost, maintain the PATENTS, when granted, as listed
in Enclosure 1.15 hereto in force in the TERRITORY. If IBSA fails to maintain
the PATENTS in force in the TERRITORY the COMPANY shall have the right, but not
the obligation to maintain the PATENTS (it being understood that the PATENTS
remain the exclusive property of IBSA in accordance with Section 7.10).

7.08 COMPANY shall not during or after the term of this Agreement, do or cause
to be done any act or thing challenging, contesting, impairing, invalidating, or
tending to impair or invalidate any of IBSA's rights to its TRADEMARK and
PATENTS, or any registrations/renewal derived from such rights.

7.09 If either Party learns of an infringement, unauthorized use,
misappropriation or ownership claim or threatened infringement or other such
claim (an "Infringement") by a Third Party by reason of the use or sale of a
product or compound (including a Generic Product) in the TERRITORY that is or
reasonably could be directly substitutable with the PRODUCT being marketed and
sold in the TERRITORY, such Party shall within **** business days notify the
other Party in writing and shall promptly provide such other Party with
available evidence of such Infringement.

If any such Infringement relates to the infringement by Third Party(ies) of
PATENTS or TRADEMARKS in the TERRITORY, IBSA shall have the first right, but not
the duty, to institute infringement actions against Third Parties. If IBSA
institutes an infringement action COMPANY, through its own counsel, shall have
the right to participate in such action. If IBSA (or its designee) does not
secure actual cessation of such Infringement or institute an infringement
proceeding against an offending Third Party within **** days of learning of such
Infringement, and COMPANY reasonably believes that such Infringement adversely
impacts its sales of the affected Product, COMPANY will so notify IBSA, in
writing, and COMPANY shall at its option and cost institute infringement
proceedings. IBSA agrees to cooperate with COMPANY, at the cost of COMPANY, to
execute all lawful papers and instruments, to make all rightful oaths and
declarations, and to provide consultation and assistance as may be necessary in
the infringement litigation.

Each Party shall execute all necessary and proper documents, take such actions
as shall be appropriate to allow the other Party to institute and prosecute such
infringement actions and shall otherwise cooperate in the institution and
prosecution of such actions (including, without limitation, consenting to being
named as a nominal party thereto). Any award paid by Third Parties as a result
of such an infringement action (whether by way of settlement or otherwise) shall
be divided equitably between IBSA and COMPANY based upon the damages (including
lost profits) suffered by the Parties as a result of the third party's actions.
The Parties shall use good faith efforts to reach an agreement on the amount to
be paid to each Party but, failing such agreement, either party may bring an
action for final and equitable distribution of said funds under the decision of
a **** judge and the competent court in ****.

In no event shall either Party have any right to settle, compromise or grant a
Third Party infringer a license under any infringed PATENTS or TRADEMARKS with
respect to any Infringement claims relating to the PRODUCT or any IBSA TRADEMARK
in the Territory, and either Party shall only have the right to engage in such
settlement, compromise and licensing with the consent of the other Party, which
shall not be unreasonably withheld or delayed.

7.10 COMPANY acknowledges that all the PATENTS and KNOW-HOW and/or documentation
pertaining to the PRODUCT, as well as the relevant rights to the exploitation
thereof within the TERRITORY, are exclusive property of IBSA.



ART. VIII QUALITY AND QUALITY ASSURANCE



8.01 IBSA shall supply the PRODUCT in a manner consistent with industry
standards and in accordance with applicable laws, rules and regulations in the
Territory, including but not limited to cGMP manufacturing standards and in
accordance with the PRODUCT SPECIFICATIONS and terms and conditions set forth in
the PRODUCT NDA, including PRODUCT labeling approved by the FDA.

8.02 IBSA agrees that PRODUCT supplied hereunder will be manufactured, stored
and tested at facilities which are approved by the FDA and any other relevant
REGULATORY AUTHORITY and that PRODUCT when delivered will not be adulterated or
misbranded under the FDA Act and will have remaining expiry dating of at least
**** from the date of delivery from IBSA of the PRODUCT at COMPANY's US
distribution facility ***. IBSA and COMPANY shall, in good faith cooperation,
endeavour to optimize dating at the time of PRODUCT delivery.

8.03 The Parties agree to enter into the Quality Agreement within **** from the
EXECUTION DATE which shall include the terms set forth on Enclosure 8.03 and
such other terms and conditions, not inconsistent with this Agreement, which are
customarily contained in such an Agreement.

8.04 IBSA shall assume full responsibility and hold COMPANY free and harmless
with regard to any liability, claim, damage or loss which COMPANY may suffer or
incur by reason of use of, or any claim which could be proved to be arising from
a manufacturing error, or non compliance with the PRODUCT SPECIFICATIONS and
applicable laws, rules and regulations in the TERRITORY as related to IBSA's
responsibilities under this Agreement including, but not limited to cGMP except
for liabilities that solely arise from the negligence of COMPANY.

8.05 COMPANY shall hold IBSA free and harmless from any claim, suit, or action
directed against IBSA by any third party arising as a consequence of damages,
liability, losses, costs and expenses caused by COMPANY's or by COMPANY's
designees' improper storage, distribution, sale of the PRODUCT, misuse of the
KNOW-HOW disclosed by IBSA, and marketing and information about the PRODUCT
except for liabilities that solely arise from IBSA's negligence.

8.06 IBSA agrees to accept the return of PRODUCT, which do not satisfactorily
comply with the PRODUCT SPECIFICATIONS and the PRODUCT NDA as submitted to the
FDA.

8.07 IBSA shall also bear the costs for freight, insurance, customs, etc.,
incurred for PRODUCT, which must be replaced to COMPANY and for those batches of
PRODUCT to be returned to IBSA, or destroyed by COMPANY, as IBSA may choose.

8.08 The replaced PRODUCT must be provided to COMPANY as soon as commercially
practicable and shall comply with the PRODUCT SPECIFICATIONS and the PRODUCT
NDA.



ART. IX INDEMNIFICATION



9.01

a) COMPANY shall indemnify, defend and hold harmless the IBSA Indemnified
Parties from and against all liabilities, losses, claims, demands, assessments,
fines, damages, costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees and expenses and all costs of defense)
(collectively, "Liabilities") that may be incurred on account of the
infringement or misappropriation of any copyright or TRADEMARK arising out of
the marketing and/or sale of the PRODUCT in the TERRITORY during the term of
this Agreement and COMPANY shall, at its sole cost and expense, investigate,
defend and otherwise deal with any suit, action, claim, complaint, investigation
or proceeding in which such infringement or misappropriation is alleged,
provided COMPANY is notified of same;

b) IBSA shall indemnify, defend and hold harmless the COMPANY Indemnified
Parties from and against all Liabilities that may be incurred on account of the
infringement or misappropriation of any patent, trade secret or other
proprietary right arising out of the development, manufacture, importation, use
and sale of the PRODUCT in the TERRITORY during the term of this Agreement
(including, without limitation, any claim or infringement or misappropriation
relating to the supply of the PRODUCT by any third party engaged by IBSA and
approved by COMPANY to manufacture the PRODUCT ("CONTRACT MANUFACTURER")) and
IBSA shall, at its sole cost and expense, investigate, defend and otherwise deal
with any suit, action, claim, complaint, investigation or proceeding in which
such infringement or misappropriation is alleged, provided IBSA is notified of
same.

c) The preceding Sections 9.01(a) and (b) notwithstanding, neither Party may
settle or compromise any such claim for infringement or misappropriation without
the other Party's approval if such settlement or compromise would deprive the
other Party of any material rights or interests it held prior to such settlement
or compromise. The Indemnified Party shall have the right to employ counsel
separate from counsel employed by the Indemnifying Party, and to participate in
defense thereof. The reasonable expense of such counsel shall be the expense of
the Indemnified Party unless the Indemnifying Party has failed to assume the
defense of the Indemnified Party or employ reasonably satisfactory counsel. The
Indemnifying Party shall reimburse the Indemnified Party on a monthly basis for
all reasonable fees, costs and expenses incurred by the Indemnified Party
promptly after submission of statements of expenses during the pendency of such
proceeding or investigation. The rights of indemnification described herein will
not apply to consequential damages sustained directly by a party (including, by
way of example, such party's lost profits), but may include, without limitation,
consequential damages sustained by third parties.

9.02 Indemnification by COMPANY. COMPANY shall indemnify, defend and hold
harmless the IBSA Indemnified Parties from and against any and all Liabilities
arising out of, relating to, or incidental to (a) handling, storage,
transportation, use, distribution, promotion, marketing and sale of the PRODUCT
by COMPANY or its Affiliates pursuant to this Agreement in the TERRITORY, except
for any Liabilities for which IBSA has agreed to indemnify COMPANY pursuant to
Sections 9.01(b) and/or 9.03 hereof, (b) for the breach or inaccuracy of any
representations or warranties made by, or covenants of, COMPANY in this
Agreement; and (c) the gross negligence or willful misconduct of COMPANY or any
of their agents, directors, officers or employees. The indemnification set forth
in this Section does not encompass indemnification for the infringement of
intellectual property (set forth in Section 9.01 above).

9.03 Indemnification by IBSA. IBSA shall indemnify, defend and hold harmless the
COMPANY Indemnified Parties from and against all Liabilities arising out of,
relating to, or incidental to (a) the failure of the PRODUCT during the shelf
life of such Product to meet the PRODUCT SPECIFICATIONS, cGMP, requirements of
REGULATORY AUTHORITIES and applicable law; (b) the breach or inaccuracy of any
representations or warranties made by, or covenants of, IBSA in this Agreement;
and (c) the gross negligence or willful misconduct of IBSA, or any of its
agents, directors, officers or employees. The indemnification set forth in this
Section does not encompass indemnification for the infringement of intellectual
property (set forth in Section 9.01 above)

9.04 Insurance. Each Party shall maintain (and IBSA shall cause any permitted
CONTRACT MANUFACTURER to maintain) in effect at all times during the Term of
this Agreement insurance with a carrier with a Standard&Poor's, Moody's or Fitch
rating that is reasonably customary for insurance carriers that provide
insurance to the pharmaceutical industry. Such insurance shall include, without
limitation, worker's compensation in statutory amounts, and employers' liability
insurance, comprehensive general liability insurance (including product
liability) and automobile insurance in amounts not less than **** per occurrence
and in the aggregate. Each party shall designate the other and its Affiliates as
"additional insureds" on such insurance policies. IBSA shall cause any permitted
CONTRACT MANUFACTURER to designate COMPANY and its Affiliates as "additional
insureds" on such insurance policies. On or before the EXECUTION DATE and
thereafter upon a party's reasonable request, the other party hereto shall
provide (and IBSA shall cause any permitted CONTRACT MANUFACTURER to provide)
the requesting party with certificates of insurance, evidencing such coverage,
which shall also state that the additional insured shall be provided a minimum
of **** calendar days' prior written notice of any proposed cancellation, or
expiration without renewal, and **** business days' prior written notice of any
proposed change in carriers or material terms of coverage.

9.05 Limitation of Liability. Except in the event of willful breach or to the
extent of any Liability to a third party in connection with the indemnification
provisions set forth in Sections 9.01, 9.02 and/or 9.03, in no event shall
COMPANY, IBSA or their Affiliates be liable for any claim under this Agreement
for special, indirect and/or consequential damages, including lost profits or
lost revenues.



ART. X PHARMACOVIGILANCE OF THE PRODUCT



10.01 IBSA and COMPANY shall furthermore conclude and enter into the
Pharmacovigilance Agreement which shall include the provisions set out in
Enclosure 10.01 to this Agreement and other terms and conditions not
inconsistent with this Agreement which are customary in such an Agreement within
**** of the EXECUTION DATE of this Agreement.



ART. XI SALES FORECAST AND PURCHASE ORDERS



11.01 Subject to Section 11.02, COMPANY will purchase a minimum quantity of the
PRODUCT equal as follows:

a) **** of PRODUCT by the end of the FIRST MARKETING YEAR and

b) **** of PRODUCT during the SECOND MARKETING YEAR and

c) **** of PRODUCT during the THIRD MARKETING YEAR and

d) **** of PRODUCT in each MARKETING YEAR thereafter through the **** MARKETING
YEAR.

COMPANY shall be entitled to count against the minimum purchase requirements set
forth in this Section all PRODUCT ordered for delivery (as that term is used in
Section 14.01) in the relevant period including any such PRODUCT which is not
timely delivered (as that term is defined in Section 14.01) by IBSA. The COMPANY
and IBSA shall in good faith re-negotiate the above minimum purchase
requirements to take into account any NEGATIVE MARKET EVENT. Any PRODUCT ordered
by COMPANY for delivery (as that term is used in Section 14.01) prior to the
commencement of the FIRST MARKETING YEAR shall be considered to be purchased
during the FIRST MARKETING YEAR.

11.02 Should COMPANY fail to meet the annual minimum purchase commitment during
any MARKETING YEAR through the **** MARKETING YEAR, COMPANY will pay to IBSA as
a penalty an amount equal to **** multiplied by the difference between the
minimum purchase obligation and the number of boxes actually delivered to
COMPANY (in accordance with Section 14.01) plus any additional boxes of PRODUCT
which are to be counted as if delivered pursuant to Section 11.01 (the
"SHORTFALL PURCHASE AMOUNT") within **** months after the end of each minimum
purchase period.

11.03 One month prior to the beginning of the FIRST MARKETING YEAR and each
MARKETING YEAR through the **** MARKETING YEAR thereafter, COMPANY shall provide
IBSA with a bank letter of credit for an amount equal to **** of the maximum
SHORTFALL PURCHASE AMOUNT as computed in Section 11.02 for the then next
MARKETING YEAR which shall be drawable by IBSA in the event, and to the extent,
COMPANY fails to timely make a payment of the SHORTFALL PURCHASE AMOUNT.

11.04 For the FIRST MARKETING YEAR through the **** MARKETING YEAR, COMPANY
shall be obliged to provide the bank guaranty and pay any required SHORTFALL
PURCHASE AMOUNT. If for any minimum purchase period in any MARKETING YEAR from
the **** MARKETING YEAR through the **** MARKETING YEAR, for any reason, COMPANY
does not (a) provide the bank guaranty provided for in Section 11.03 or (b) pay
any SHORTFALL PURCHASE AMOUNT due under Section 11.02 within **** months from
IBSA's demand (which can be made at any time within **** after the due date for
delivery of a bank guaranty or payment of the SHORTFALL PURCHASE AMOUNT), IBSA
holds the right to terminate the present Agreement or make the license rights
contained herein non-exclusive.

11.05 At least **** months immediately prior to each MARKETING YEAR, COMPANY
shall inform IBSA of its purchase expectations for the following MARKETING YEAR.
At the beginning of each quarter, COMPANY shall provide an updated rolling
forecast for the year. COMPANY shall issue the final orders at least **** months
before the required delivery date. All orders will have to be confirmed in
writing by IBSA, within **** days from receipt.

11.06 In the event that COMPANY's orders exceed the forecast, IBSA shall not be
responsible for delivering quantities in excess of **** above the original
purchase forecast. Except as provided in the previous sentence IBSA shall be
obligated to timely deliver, in accordance with Section 14.01, to COMPANY all
PRODUCT ordered in compliance with the requirements of this Article XI.

11.07 The PRODUCT will be packaged by IBSA at its cost in accordance with the
PRODUCT NDA. All expenses relating to the costs and destruction of the remaining
stock of packaging material resulting from a change instigated by FDA and by
COMPANY are to be invoiced to COMPANY.



ART. XII TRANSFER PRICE



12.01 IBSA will supply the PRODUCT to COMPANY in accordance with the prices and
conditions as stated in Enclosure 12.01 to the present Agreement (the Initial
Transfer Price)

12.02 The initial transfer price shall not be reviewed during the first **** of
marketing, effective from the LAUNCHING DATE.

12.03 IBSA shall communicate in writing with **** notice prior to the beginning
of the **** MARKETING YEAR, any subsequent requested increase of the transfer
price, which may take place no more often than once every ****. Any transfer
price increase will be negotiated by the Parties in good faith and such an
increase will not be higher than **** of the then current transfer price.



ART. XIII PAYMENT TERMS



13.01 Payment will be in U.S. dollars by direct bank transfer to a Swiss bank as
directed by IBSA payable at **** days from invoice date.



ART. XIV SHIPPING TERMS



14.01 All shipments of PRODUCT shall be provided by IBSA on ex-works basis at
****.



ART. XV TERM AND TERMINATION



15.01 This Agreement shall commence on the EXECUTION DATE and shall be kept in
force up to ****. After this term, the Agreement will be automatically renewed
for **** periods, unless COMPANY gives notice of termination to IBSA at least
**** prior to the expiry of the Agreement.

15.02 The obligation of IBSA to sell and COMPANY to purchase PRODUCT under this
Agreement and for COMPANY to make the payment (or for any payment to be made
under the letter of credit) pursuant to Section 3.02 will commence on the
satisfaction of the last of the conditions precedent set forth below:

a) Receipt of all clearances necessary under the Hart-Scott-Rodino Antitrust
Improvements Act with respect to this Agreement and that certain agreement
between the COMPANY and IBSA granting to COMPANY exclusive United States
marketing rights to the Flector Patch (the "FLECTOR AGREEMENT");

b) The COMMENCEMENT DATE has occurred under the FLECTOR AGREEMENT.

15.03 Both Parties hereto reserve themselves the right of earlier termination in
case of a material breach of contract by the other Party. The Party in default
shall be given a term of **** after written notice of said breach by the
non-breaching party to fulfil its obligations hereunder and, if after such
period it is still in material breach of contract (or if such breach cannot be
reasonably cured in said ****, such longer period as is commercially reasonable
to cure such breach), the other Party shall have the right to cancel this
Agreement forthwith, without prejudice to any obligations or liabilities of
either Party already accrued prior to such termination.

15.04 Either Party may, at its option, terminate this Agreement following ****
written notice to the other Party, if such other Party shall become insolvent,
or shall make an assignment for the benefit of creditors, become involved in
receivership, bankruptcy or other insolvency or debtor relief proceedings, or
any similar proceedings, or in proceedings, voluntary or forced, whereby such
other Party is limited in the free and unrestrained exercise of its own
judgement as to the carrying out of the terms of this Agreement.

15.05 COMPANY reserves for itself the right to terminate this Agreement in the
event a FAILURE TO SUPPLY has occurred by giving IBSA written notice within ****
after the end of any month in which criteria for FAILURE TO SUPPLY has been
satisfied.

15.06 Both parties reserve for themselves the right to terminate this Agreement
if the COMMENCEMENT DATE has not been reached within **** after the EXECUTION
DATE.

15.07 IBSA reserves the right for itself to terminate this Agreement or make
COMPANY'S rights hereunder non-exclusive if, for any reason, in any of the FIRST
through the **** MARKETING YEARS the COMPANY does not order **** of the MINIMUM
PURCHASE REQUIREMENTS for said MARKETING YEAR. Any action IBSA desires to take
under this Section 15.07 must be taken by giving COMPANY written notice within
**** after the end of any such MARKETING YEAR.

15.08 In the event COMPANY terminates this Agreement pursuant to Sections 15.03
or 15.05 prior to the end of the **** MARKETING YEAR, IBSA and COMPANY shall
enter into good faith negotiations with respect to the amount of the fee paid to
IBSA pursuant to Section 3.02 which should be returned to COMPANY. In the event
the Parties cannot agree on the amount of said fee to be returned to COMPANY,
either party may bring an action for final settlement under the decision of a
**** judge and the competent court in ****.



ART. XVI RIGHTS AND DUTIES AFTER TERMINATION OR EARLIER CANCELLATION



16.01 Upon termination of this Agreement COMPANY shall take any desirable and
necessary step, as may be permitted by the laws of the TERRITORY, in order to
give back to IBSA or to any other company designated in writing by IBSA, the
possibility for marketing the PRODUCT within the TERRITORY.

16.02 Upon termination of this Agreement COMPANY will immediately refrain from
using the IBSA TRADEMARK in the TERRITORY, in accordance with the provision of
Article 7, paragraph 7.05 of this Agreement.

16.03 It is understood and agreed by and between the parties hereto that neither
the expiration nor the termination of this Agreement for whatsoever reason will
itself (absent implication of another provision of this Agreement) oblige either
Party to indemnify the other Party and/or any of its Affiliates.

16.04 Upon termination of the present Agreement for any reason, IBSA shall
fulfil those orders placed by COMPANY and accepted by IBSA before termination.

16.05 Upon termination of this Agreement for any reason, IBSA, at its option,
will purchase from COMPANY at the price paid by COMPANY to IBSA plus landed
costs and COMPANY agrees to sell to IBSA upon exercise of said option, all or
any part of current inventories at COMPANY costs (i.e. **** to cover
transportation and handling) provided that such inventories/stock conform to the
provisions of the present Agreement. Such option shall be exercised by written
notice within **** days from effective date of termination. Should IBSA not
exercise such option, COMPANY shall be entitled to sell the PRODUCT in the
TERRITORY at prices which will not perturb the market and/or the ordinary
distribution of the PRODUCT by IBSA or any new distributor. Any non-saleable
(e.g. damaged) inventory shall be destroyed by COMPANY at its own cost.

ART. XVII CHANGE OF CONTROL



17.01 In the event of change of the shareholding control of COMPANY, IBSA will
be promptly informed by COMPANY in writing.

17.02 If, prior to the **** anniversary of the EXECUTION DATE, a CHANGE OF
SHAREHOLDING CONTROL results in SHAREHOLDING CONTROL of COMPANY being held by a
third party who is actively marketing **** in the TERRITORY, IBSA shall have the
right, at its sole discretion, to terminate this Agreement within **** days from
the date of receipt of the written information.

ART. XVIII REPRESENTATIONS, WARRANTIES AND COVENANTS

18.01 By IBSA. IBSA hereby represents, warrants, and covenants to COMPANY as:

a) IBSA is a duly organized company under the laws of Switzerland and validly
existing;

b) IBSA has the requisite authority to execute and deliver this Agreement and to
perform its obligations hereunder, without limitation, in manufacturing and
supplying the PRODUCT to COMPANY hereunder in accordance with the terms of this
Agreement;

c) Any PRODUCT delivered by or on behalf of IBSA to COMPANY shall, at time of
shipment have been formulated, manufactured, packaged and stored at facilities
approved by the FDA, in conformity with cGMP requirements, the PRODUCT
SPECIFICATIONS and applicable law and shall not be adulterated, misbranded or
otherwise determined legally violative of the FD&C Act;

d) The execution and performance of this Agreement by IBSA hereunder are not and
will not be in violation of, or constitute a default under, or conflict with the
organic documents of IBSA, any judgment, decree, order or award of any court,
governmental body or arbitrator having jurisdiction over IBSA, any applicable
law or any contract or other obligation to which IBSA is a party or by which it
is bound;

e) IBSA is not debarred and IBSA does not and will not use in any capacity the
services of any person debarred under Section 306(a) and (b) of the FD&C Act;

f) There are no investigations, adverse third party allegations, actions or
claims against IBSA, including any pending or, to IBSA's knowledge, threatened
action against IBSA, in any court or by or before any governmental body or
agency, with respect to the PRODUCT, the manufacture of the PRODUCT at the
Facilities or its obligations set forth herein which may adversely affect IBSA's
ability to perform its obligations under this Agreement;

g) IBSA currently possesses and shall, at its own cost, maintain all necessary
licenses, permits, registrations, or approvals required by the FDA, or other
relevant governmental agencies in connection with the manufacture, filling,
package, storage, and shipment of PRODUCT, including without limitation, the
PRODUCT NDA, and permits related to the Facilities, and IBSA is in compliance in
all material respects with such licenses, permits, registrations and approvals;

h) The PRODUCT delivered to COMPANY under this Agreement (i) shall meet the
PRODUCT SPECIFICATIONS in effect as of the date that title to such PRODUCT
passes to COMPANY, (ii) shall be in compliance with the PRODUCT SPECIFICATIONS,
including PRODUCT Labeling, throughout the shelf-life of such PRODUCT, (iii)
shall be approved by the FDA (without any post-approval commitments) and satisfy
all regulations and laws applicable to the manufacture, packaging, storage and
shipment of such PRODUCT, (iv) shall not be adulterated or misbranded pursuant
to Sections 501 and 502 of the FD&C Act (21 U.S.C.A. Sections 351 & 352), (v)
shall not be an article that may not be introduced into interstate commerce
consistent with the intended use for such PRODUCT pursuant to the FD&C Act or
any other applicable laws, (vi) shall conform with the applicable expiration
dating of such PRODUCT (vii) shall not be the subject of any relevant
information not disclosed to the FDA and (viii) shall be manufactured, stored
and tested at facilities approved by the FDA;

i) The PRODUCT delivered to COMPANY pursuant to this Agreement, at the time of
delivery, shall be free and clear of all liens, security interests or other
encumbrances;

j) The manufacture, sale or use of the PRODUCT provided by IBSA under this
Agreement will not infringe any patent right, trade secret or other government
grant of intellectual property of any third party, or otherwise violate any
applicable laws. As of the EXECUTION DATE, to IBSA' Knowledge, none of the IBSA
KNOW-HOW in existence on the EXECUTION DATE was obtained by IBSA in violation of
any contractual or fiduciary obligation to which IBSA or any of its employees or
staff members are or were bound, or by the misappropriation of the trade secrets
of any third party.

k) As of the EXECUTION DATE, IBSA has not entered into, and during the term of
this Agreement will not enter into, any agreement with any third party which is
in conflict with the rights granted to the COMPANY under this Agreement.

l) As of the EXECUTION DATE, IBSA has provided to COMPANY a completed United
States Tax Form W-8BEN, which Form is accurate and complete.

EXCEPT FOR THE REPRESENTATIONS, WARRANTIES, AND COVENANTS UNDER THIS AGREEMENT,
IBSA MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCT,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE.



18.02 By COMPANY represents, warrants, and covenants to IBSA as follows:

a) COMPANY is a duly organized Company under the laws of Delaware and validly
existing;

b) COMPANY has the requisite corporate authority to execute and deliver this
Agreement and to perform its obligations hereunder;

c) The execution and performance of COMPANY's obligations hereunder are not and
will not be in violation of or in conflict with any material obligations it may
have to any third party;

d) COMPANY is not debarred and COMPANY has not and will not use in any capacity
the services of any person debarred under Section 335(a) of the FD&C Act;

e) COMPANY has and will maintain throughout the term of this Agreement, all
permits in order for COMPANY to execute and deliver this Agreement and perform
its obligations hereunder in accordance with all applicable law and shall
otherwise perform its obligations hereunder in a manner which complies, in all
material respects, with all applicable permits; and

f) There are no investigations, adverse third party allegations, actions or
claims against COMPANY, including any pending or, to COMPANY's knowledge,
threatened action against COMPANY in any court or by or before any governmental
body or agency, with respect to the PRODUCT or its obligations set forth herein
which may adversely affect COMPANY's ability to perform its obligations under
this Agreement

g) COMPANY will comply with any applicable law, regulations, governmental order,
ethical code, related to or in connection with the activity of promotion and
marketing of the PRODUCT in the TERRITORY.



ART. XIX BREACH AND DISPUTE RESOLUTION.



19.01 Initial Negotiations. The executive officers in charge of the Parties
shall meet as often as shall reasonably be required to review the performance of
the parties under this Agreement and to resolve any disputes. If these
representatives are unable to resolve a dispute within **** days after the
initial request for a meeting, then the dispute shall be submitted to
executive-level negotiations as described in Section 19.02;

19.02 Executive-Level Negotiations. Face-to-face negotiations shall be conducted
by senior executive officers of the Parties, in order to resolve the dispute
within **** days after the representatives have commenced negotiations, or ****
days have passed since the initial request for negotiations at this level.
Should the negotiation fail, Article 22 shall apply.



ART. XX MISCELLANEOUS



20.01 Neither Party shall be in default hereunder by reason of its delay in the
performance of, or failure to perform, any of its obligations hereunder, if such
delay is caused by strikes, acts of God or public enemy, riots, incendiaries,
interference by civil or military authorities, compliance with government laws,
rules and regulations, inability to secure necessary governmental priorities for
the materials, or any circumstances beyond its reasonable control and without
its fault or negligence ("Force Majeure"). The Party so affected shall
immediately notify the other Party of such inability and of the period for which
such inability is expected to continue. The Party giving such notice shall be
excused from the performance, or the punctual performance, of such obligations,
as the case may be, from the date of such notice until the end of the Force
Majeure event. Each Party shall use reasonably diligent efforts to avoid or
minimize the duration of any Force Majeure event.

20.02 If as a result of unforeseen events or developments in the external legal,
regulatory or commercial environment, inequitable hardship is caused for one or
both Parties which runs counter to the aim of this Agreement and which the one
Party cannot reasonably and in good faith expect the other Party to tolerate,
the Parties will discuss and seek in good faith to find mutually equitable ways
to amend the Agreement in order to re-establish the basic economic balance of
this Agreement.

20.03 The Parties shall have **** months to agree to revise terms for this
Agreement, following receipt of such notification that a Party wishes to proceed
under this Article.

20.04 If any of the terms or provisions of this Agreement are in conflict with
any applicable statute or rule of law, then such terms or provisions shall be
deemed inoperative to the extent that they may confIict therewith, and shall be
modified to conform with such statute or rule of law, in such form as will most
closely reflect the commercial and mutual intent of the Parties under this
Agreement.

20.05 This Agreement will be binding upon and endure to the benefit of the
Parties, their affiliates and/or subsidiaries. This Agreement may not be
assigned by either Party, other than to an affiliate, without the consent of the
other. The Parties hereto undertake to impose the obligations of the Agreement
on all their respective legal successors and/or assignees. Any amendment or
modification of this Agreement will be in writing and signed by each of the
Parties hereto.

20.06 No change or modification in the conditions or clauses of the present
Agreement shall be accepted unless written and signed by both Parties.

20.07 Any new clinical studies with respect to the PRODUCT shall be approved by
IBSA and such approval shall not be unreasonably withheld or delayed. In the
event that COMPANY performs any such studies it shall provide to IBSA the right
to use and reference data of said studies which COMPANY uses for label
expansions or in publications. In the event IBSA intends to perform any such
studies, it shall notify COMPANY and without COMPANY's consent shall not perform
any study that is likely to impact the labelling or marketing of the PRODUCT in
the TERRITORY.

20.08 Both Parties shall use their best efforts to file all information required
pursuant to the Hart-Scott Rodino Antitrust Improvements Act with the US Federal
Trade Commission as soon as practicable. Such filing shall be complete and
accurate. Each Party will promptly and completely respond to any requests for
further information in connection with such filing and shall keep the other
Party fully apprised of any governmental inquiries or other contacts in
connection with such filing.



ART. XXI NOTICES



21.01 Any paper to be served or notified to the Parties shall be sent by fax and
confirmed by registered airmail, return receipt letter, properly addressed to
the Party concerned at the address stated in the preamble to this Agreement, and
the time limit shall be counted from the date of the fax.

21.02 Either Party may change such address by 30 (thirty) days prior written
notice. The contract language is English.



ART. XXII GOVERNING LAW AND JURISDICTION



22.01 The present License Agreement and the legal relationship between the
Parties hereto shall be construed in accordance with the laws of ****.

22.02 In the event of any dispute arising out of or in connection with the
execution or the interpretation of this Agreement, both Parties will endeavour
to settle such dispute amicably between themselves.

22.03 All disputes arising in connection with the present Agreement shall reach
final settlement under the decision of a **** judge and the competent court
shall be in ****.



IN WITNESS THEREOF

, the Parties hereto have caused this Agreement to be executed in duplicate by
their duly authorized officers as of the day and year first written above.





IBSA Institut Biochimique SA (Switzerland)


/s/ Dr. Arturo Licenziati
Name: Dr. Arturo Licenziati
Title: President:
Date: August 16, 2007

Alpharma Pharmaceuticals LLC


/s/ Ronald Warner
Name: Ronald Warner
Title: President:
Date: August 16, 2007



 

**** Indicates that material has been omitted and filed separately with the
Securities and Exchange Commission.